       Case 1:19-cv-00609-EPG Document 24 Filed 07/16/20 Page 1 of 3



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     RONNY HARRIS,                                   )   CIVIL NO. 1:19-cv-00609-EPG
14                                                   )
          Plaintiff,                                 )   STIPULATION AND ORDER FOR
15                                                   )   VOLUNTARY REMAND PURSUANT
          v.
                                                     )   TO SENTENCE FOUR OF 42 U.S.C. §
16   ANDREW SAUL,                                    )   405(g) AND ENTRY OF JUDGMENT
     Commissioner of Social Security,                )
17                                                   )
          Defendant.                                     (ECF No. 23)
                                                     )
18                                                   )
                                                     )
19
20
21
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
22
     attorneys, and with the approval of the Court, that this action be remanded for further
23
     administrative action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.
24
     § 405(g), sentence four. On remand, the Appeals Council will remand the case to an
25
     administrative law judge (ALJ) for a new decision.
26
     ///
27
     ///
28


                                         STIPULATION TO REMAND
      Case 1:19-cv-00609-EPG Document 24 Filed 07/16/20 Page 2 of 3



 1         Respectfully submitted this 15th day of July 2020.
 2
 3                                              Respectfully submitted,
 4
     Dated: July 15, 2020                       /s/ Jonathan O. Pena
 5                                              (*as authorized via e-mail on July 15, 2020)
                                                JONATHAN O. PENA
 6                                              Attorney for Plaintiff
 7
     DATED: July 15, 2020                       McGREGOR W. SCOTT
 8                                              United States Attorney
                                                DEBORAH LEE STACHEL
 9                                              Regional Chief Counsel, Region IX
10                                              Social Security Administration

11                                      By:     /s/ Ellinor R. Coder
                                                ELLINOR R. CODER
12
                                                Special Assistant U.S. Attorney
13                                              Attorneys for Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                      STIPULATION TO REMAND
       Case 1:19-cv-00609-EPG Document 24 Filed 07/16/20 Page 3 of 3



 1                                                  ORDER
 2          Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
 3   42 U.S.C. § 405(g) and to Entry of Judgment (ECF No. 23), and for cause shown,
 4          IT IS ORDERED that the above-captioned action is remanded to the Commissioner of
 5   Social Security for further proceedings pursuant to the Social Security Act § 205(g), as amended,
 6
     42 U.S.C. § 405(g), sentence four. On remand, the Appeals Council shall remand the case to an
 7
     administrative law judge (ALJ) for a new decision.
 8
 9   IT IS SO ORDERED.
10
11
        Dated:    July 16, 2020                              /s/
                                                      UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        STIPULATION TO REMAND
